DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 9 and 11 to 13 are presented for examination.  The amendment filed on April 12, 2021 cancelled claims 2 and 12.
Allowable Subject Matter
Claims 1, 3 to 9, 11 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   the prior art made of record, teaches a method and an apparatus for erasure coding resilient in storage devices.  For instance, Fetterly et al. (USP 9600365) one such example of the prior art made of record, teaches a method and an apparatus for implementing erasure codes to provide fault-tolerant storage.  Fetterly teaches that the method and apparatus generates group parity symbols and global parity symbols that are used for detecting failures in the group and correcting the failures based on the generated group and global parity symbols.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a method of encoding erasure code for storing data, the method comprising, “storing the data nodes, the first local parity group, the second local parity group, and the global parity node, wherein the local parity nodes of the second local parity group and the local parity nodes of the first local parity group are generated without overlap” (claims 1 and 11).
Huang et al. (USP 7904782) one such example of the prior art made of record, teaches a method and an apparatus for multiple protection group codes erasure resilient coding wherein   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piszezek et al.	(USP 9378088) discloses parity group migration wherein erasure coding for detecting and correcting the failures.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112